Exhibit 10.1

(York International Corporation logo)

EMPLOYMENT CONTRACT

for the position of President, YORK Europe, Middle East and Africa

between

YORK Denmark ApS

and

Kim Buchwald

1

TABLE OF CONTENTS

1. The Duties and the Obligations of the President, YORK Europe, Middle East and
Africa

     
1.1
1.2
1.3
1.4
1.5
1.6
  Commencement
Responsibilities
Tasks Assigned to the President, YORK Europe, Middle East and Africa
Confidentiality and Surrender of Material
Inventions and Special Rights
Competition Clause

2. The President, YORK Europe, Middle East and Africa’s Financial Conditions

     
2.1
2.2
2.3
2.4
2.5
2.6
2.7
2.8
2.9
  Remuneration
Cash Bonus and Incentives
Car and Telephone
Travel, Representation and Training
Pension
Accident Insurance
Vacation
Financial Planning
Relocation Expenses

3. Termination
3.1 Duration of Employment
3.2 Payment of Salary after the President, YORK Europe, Middle East and Africa’s
Death
3.3 Breach of Contract
3.4 Severance Agreement
4. Governing Law and Disputes

     
4.1
4.2
4.3
  Governing Law
Negotiation
Arbitration



  5.   Signature

2





YORK Denmark ApS
Christian X’s Vej 201
DK-8270 Højbjerg
Denmark
CVR No 19056171
(hereafter called “the Company”)

and

Kim Buchwald
Hoerhavevej 64e
DK -8270 Hoejbjerg
Denmark
(hereafter called “President, EMEA)

have today agreed to enter into the following

EMPLOYMENT CONTRACT

replacing all other agreements between Kim Buchwald and the Company and any
other company within YORK International, irrespective of whether the agreements
are in writing or oral.

1. THE DUTIES AND THE OBLIGATIONS OF THE PRESIDENT, EMEA.

1.1 Commencement



  1.1.1   Mr. Kim Buchwald commences his employment as President, YORK Europe,
Middle East and Africa as per 01 Jan 2005.



  1.1.2   The President, EMEA’s main place of work shall be 72 Buckingham
Avenue, Slough, Berkshire SL1 4PN, UK. Office space shall be provided in Holme,
Aarhus, DK.

3





1.2 Responsibilities



  1.2.1   The President, EMEA shall be responsible for the planning and
day-to-day operation of YORK Europe, Middle East and Africa’s (hereinafter
called YORK EMEA) national and international activities.



  1.2.2   President and CEO of YORK International provides the guidelines that
will always apply to the Company and YORK EMEA. It is the President, EMEA’s
responsibility to ensure that these guidelines or any other guidelines, policies
or instructions issued by the President and CEO of YORK International are
respected in all YORK EMEA’s operations, and further to ensure that the
operations are carried out in full accordance with and within the boundaries of
the Company’s by-laws, rules of conduct for the management, budgets and the
relevant laws. All extraordinary matters or matters of great significance must
be presented by the President, EMEA to the President and CEO of YORK
International. Furthermore it is the President, EMEA’s responsibility to keep
the President and CEO of YORK International fully informed of all material
issues concerning YORK EMEA that can be assumed to be of interest to YORK
International’s Executive Management, including the President and CEO of YORK
International and board of directors.



  1.2.3   The President, EMEA employs and dismisses YORK EMEA’s staff.
Employment and dismissal of direct reports to the President, EMEA requires prior
agreement with the President and CEO of YORK International and shall take place
in cooperation with the Vice President, Human Resources, YORK International.

1.3 Tasks Assigned to the President, EMEA



  1.3.1   The President, EMEA is employed without stipulation of a maximum
number of working hours, shall devote his full attention, energies, skills and
knowledge to the business during his employment, and must serve YORK
International’s and YORK EMEA’s interests to the greatest extent possible.
During his employment the President, EMEA is thus not entitled, without the
prior written consent of the President and CEO of YORK International in every
single case, to engage in any other business activity – actively or passively –
or to have other paid or unpaid occupation or to accept other paid tasks.

4







  1.3.2   During the term of this contract the President, EMEA is not entitled
to own any other businesses or companies without the President and CEO of YORK
International’s written consent in each individual case. However, the President,
EMEA is entitled to make so-called ordinary investments (in for instance quoted
securities and the like) that do not give the President, EMEA a controlling
interest. Investments made by the President, EMEA must not entail liability that
exceeds the amount invested.



  1.3.3   The President, EMEA must not be indebted to the Company. Furthermore,
the President, EMEA must not without obtaining the President and CEO of YORK
International’s prior written consent in each individual case provide surety or
any other kind of guarantee for any third party. This does not apply to sureties
or guarantees provided by the President, EMEA to his close relatives.

1.4 Confidentiality and Surrender of Material



  1.4.1   The President EMEA shall observe complete confidentiality with respect
to all matters coming to his knowledge during the performance of his duties in
his capacity of President, EMEA, unless such matters are of a nature requiring
communication to third parties. This secrecy obligation also applies after the
resignation of the President, EMEA from the Company.



  1.4.2   When the President, EMEA resigns from his position – regardless of the
reason for his resignation – all material belonging to the Company, YORK EMEA,
or any company in YORK International in the President, EMEA’s possession must be
surrendered to the Company, YORK EMEA, or any company in YORK International. No
lien of material belonging to the Company shall be exercised.

1.5 Inventions and other Special Rights



  1.5.1   Any invention, know-how or other type of intellectual property right
whether substantiated or not created by the President, EMEA or to which the
President, EMEA has been contributory in the service of the Company, YORK EMEA
or any company in YORK International shall belong to the Company, YORK EMEA or
any company in YORK International. The President, EMEA shall not be entitled to
any remuneration for such invention, know-how etc.

5







  1.5.2   Improvement inventions, development of new systems and products,
market strategies etc. shall belong to the Company absolutely whether or not
protection hereof can be obtained.

1.6 Competition Clause



  1.6.1   After resignation from the Company – irrespective of the reason
thereof – the President, EMEA shall not for one year from the date of
termination of this contract directly or indirectly engage in or become
financially involved in any business within Europe Middle East and Africa that
fully or partly competes with the activities of YORK International, the Company,
their subsidiaries or associated companies at the time, unless the President,
EMEA obtains the President and CEO of YORK International’s prior written consent
to do so. Similarly the President, EMEA shall not enter into an agreement for
employment with or work for such business, and he shall not join the board of
directors of such business nor become a consultant or commissioner to it.



  1.6.2   Infringement of this competition clause can be met by injunction
without bail, and infringement entails payment of liquidated damages
corresponding to the total remuneration that would have been paid to the
President, EMEA for a period of 6 months in accordance with item 2.1 of this
contract each time such infringement takes place. If the infringement consists
of the “maintenance of a condition” that is contrary to the competition clause,
this amounts to one infringement per calendar month in which the infringement
takes place. Payment of liquidated damages does not cancel the competition
clause. If the loss suffered by YORK EMEA and/or the Company exceeds the
liquidated damages, the President, EMEA is under an obligation to compensate for
this loss.



  1.6.3   In respect of this competition clause, the date of termination is the
date up to which the President, EMEA receives remuneration, etc., from the
Company, regardless of whether the President, EMEA has discontinued performing
his duties at a earlier date.



  1.6.4   The President, EMEA will receive no additional remuneration for
acceptance of this clause.

6







  1.6.5   The President, EMEA is obliged to inform the Company about any new
employment he may take one year following the date of termination of this
contract.

2 THE PRESIDENT, EMEA’S FINANCIAL CONDITIONS

2.1 Remuneration



  2.1.1   As from 01 Jan 2005 the President, EMEA’s annual remuneration amounts
to DKK 2,200,000 which is payable in 12 monthly instalments. The annual
remuneration will be reviewed annually each March 01, commencing in March, 2006
by the President and CEO of YORK International.



  2.1.2   The President, EMEA does not receive remuneration for any seat at the
Company’s board, if elected, nor does he receive remuneration for present or
future seats at the board of management in other subsidiaries in the Company,
YORK International subsidiaries or in companies with which the Company
co-operates, as the remuneration stipulated in clause 2.1 of this contract is
inclusive of such remuneration. This rule applies irrespective of such
remuneration being paid to other members of the management or the board of the
company in question for their tasks.

2.2 Cash Bonus and Incentives



  2.2.1   The President, EMEA shall be eligible to participate in YORK
International’s Incentive Compensation Plan as described in a separate document.



  2.2.2   Apart from the annual remuneration stipulated in item 2.1 and the
annual cash bonus stipulated in item 2.2.1 the President, EMEA will be eligible
to participate in YORK International’s executive long-term incentive programs
consisting of the mid-term plan and equity awards as outlined in the Amended and
Restated 2002 Omnibus Stock Plan.

2.3 Car and Telephone



  2.3.1   The Company will provide a fully expensed company car with a maximum
yearly leasing value of DKK 144,000 (DKK 12,000 monthly) and the Company pays
all expenses incurred in connection with the operation of the car.
Alternatively, the

7





President, EMEA is entitled to receive a monthly allowance corresponding to 1/12
of the taxable value of the Company Car. As of the commencement of this
contract, the President, EMEA will receive a monthly amount equivalent to the
difference between the approved monthly leasing value (DKK 12,000) and the
current monthly leasing value (DKK 6,223) until such time as a new company car
is obtained. Changes to the current company car contract will need to be
approved by the President and CEO YORK International.



  2.3.2   When resigning from the Company the President, EMEA is obligated at
the request of the Company – also in cases where the President, EMEA resigns
before expiry of the period of notice – to return the car to the Company and
will in return receive a monthly amount corresponding to one twelfth of the
taxable value of a Company car. The amount shall be paid monthly in arrears
until the end of the period in which the President, EMEA is entitled to
remuneration. No lien of the car belonging to the Company shall be exercised by
the President, EMEA.



  2.3.3   The Company pays all expenses for a mobile telephone, telephone and
ADSL communication or similar installed in the President, EMEA’s private home.



  2.3.4   The tax implications arising in connection with the placing of the
above facilities at the President, EMEA’s disposal are not relevant to the
Company.

2.4 Travel, Representation and Training



  2.4.1   Expenses paid by the President, EMEA in connection with travel and
representation incurred in the interest of the Company, YORK EMEA or any company
in YORK International shall be reimbursed by the Company upon presentation of
receipts.

2.4.2 The President, EMEA is entitled to and at the Company’s request obliged to

participate in relevant training courses paid by the Company. The President,
EMEA shall plan such training himself and inform the President and CEO of YORK
International of his plans.

2.5 Pension



  2.5.1   The President, EMEA is not entitled to any pension from the Company.
At the request of the President, EMEA the cash salary of the President, EMEA
may,

8





however, be divided into a salary portion and a contribution to pension to be
paid on a pension scheme according to prevailing rules of law.

2.6 Accident Insurance



  2.6.1   The Company shall pay the annual premium for a full time accident
insurance for the President, EMEA at the usual terms for insurance and premium.
In case of the President, EMEA’s death the insurance sum shall be paid to his
closest relatives.



  2.6.2   The insurance shall be adjusted in accordance with the consumer price
index issued by Denmark’s Statistical Office (Danmarks Statistiks
nettoprinindeks).

2.7 Vacation



  2.7.1   For each calendar year the President, EMEA shall be entitled to the
number of days’ vacation provided under the Danish Holiday Act. Other provisions
set out in the said Act do not apply to the President, EMEA.

2.7.2 The President, EMEA’s vacation is agreed and coordinated with his direct

reporting staff and shall be communicated to the President and CEO of YORK
International.

2.8 Financial Planning



  2.8.1   The President, EMEA is eligible to participate in the Company’s
Financial Planning Program as well as the Executive Physical Program as
described in a separate document.

2.9 Relocation Expenses



  2.9.1   If the President, EMEA relocates, the Company will pay for relocation
expenses associated with the President, EMEA’s relocation to the EMEA
headquarter’s location.

3 TERMINATION



  3.1   Duration of Employment

9







  3.1.1   This employment terminates without further notice at the end of the
month the President, EMEA reaches the age of 60 years.



  3.1.2   The Company may terminate this contract upon 12 months notice at
month’s end, and the President, EMEA may terminate this contract upon 6 months
notice at month’s end. Notice of termination must be presented in writing. The
President, EMEA’s compensation, including fringe benefits as outlined in this
contract, will be payable monthly for the notice period.



  3.1.3   If the President, EMEA has been incapable of exercising the duties
required by his position due to illness for an uninterrupted period exceeding
6 months, or if the President, EMEA should become permanently incapacitated thus
rendering him unable to perform the duties required by his position, the Company
may terminate the employment upon 6 months’ written notice. The Company is
entitled to obtain certification from a medical doctor or a specialist appointed
by the Company. The expenses incurred in this connection are paid by the
Company.



  3.1.4   The Company may terminate the employment contract without further
notice, if the President, EMEA’s estate is subject to bankruptcy proceedings, or
if he files for protection from creditors.

3.2 Payment of Salary after the President, EMEA’s Death



  3.2.1   Upon the death of the President, EMEA – caused by illness or accident
– the Company shall continue to pay his salary for the current month as well as
6 months’ salary equivalent to the remuneration described in item 2.1 of this
contract to the person or spouse with whom the President, EMEA cohabited at the
time of death or to his children under the ages of 18 years. However, salary
following the death of the President, EMEA is not paid beyond the date on which
the employment would have terminated anyway due to the President, EMEA’s
resignation from his position in accordance with item 3.1.1 or due to notice of
termination from the Company or the President, EMEA given before the time of
death.

3.3 Breach of Contract



  3.3.1   If the Company or the President, EMEA substantially should fail to
perform the duties incumbent on him according to the provisions of this contract
or to respect

10





the relevant presumptions upon which it is based, the other party may terminate
the contract without further notice or terminate it at a specified date. If the
cancellation is due to the President, EMEA’s failure to perform his duties, he
is only entitled to remuneration until the time of his resignation. The party in
breach must compensate the loss suffered by the other party as a consequence of
the breach.



  3.3.2   Breach of the President, EMEA’s duties in accordance with this
Contract (for instance item 1.2, 1.3, 1.4 and 1.6) are considered substantial
breach of contract.

3.4 Severance Agreement



  3.4.1   The President, EMEA will continue to be included in YORK
International’s Severance Agreement (Change in Control Agreement).

     
4
  GOVERNING LAW AND DISPUTES
 
   
 
   
4.1
  Governing Law
 
   
 
   
 
  The employment falls outside the scope of the Danish Salaried
Employees Act. (“Funktionærloven”).



  4.1.2   If any dispute should arise between the Company and the President,
EMEA the dispute must be solved in accordance with Danish law. Governing law is
therefore Danish law.

4.2 Negotiation



  4.2.1   If any dispute should arise between the Company, YORK EMEA or any
company in YORK International and the President, EMEA out of this employment
contract, attempts must be made to solve these through negotiation. However, if
the parties cannot within a reasonable time limit reach an agreement, the
dispute must be solved by arbitration in accordance with item 4.3.

4.3 Arbitration



  4.3.1   Any dispute concerning the understanding, interpretation and/or
completion of this employment contract as well as any other question concerning
the President,

11





EMEA’s employment cannot be submitted to the ordinary courts of law but must be
settled by arbitration.



  4.3.2   The party demanding arbitration must by registered letter give notice
thereof stating the reasons for this demand. Within two weeks the board of
directors must request the President of the Danish High Court, Western Division
(Vestre Landsret) to set up an arbitration court to look into the matter. The
arbitration court shall consist of three members of which one member must be a
state authorised public accountant, the second member must be a person holding a
law degree and the third member, who will also act as chairman of the court of
arbitration, must be a judge of the Danish High Court (landsdommer).



  4.3.3   The arbitration court lays down the procedural guidelines in
accordance with the principles of the Danish Administration of Justice Act
(Retsplejeloven). The question concerning distribution of costs of the
arbitration case is decided by the arbitration court. The arbitration court
decides, when the award must be performed, which usually should be 2 weeks after
the passing of the award. The decision of the arbitration court is final and
binding upon the parties.

5 SIGNATURE



  5.1   Two copies of the present employment contract shall be signed; the
Company keeps one and the President, EMEA the other.



  5.2   The President, EMEA understands and agrees that this Employment Contract
constitutes the full understanding between the parties concerning the subject
matter hereof and that by signing this Employment Contract, he waives any and
all rights he has or may have had under any employment or employment-related
agreement or severance protection or change of control agreement entered into
with YORK Denmark ApS or any subsidiary, division or affiliate of YORK Denmark
ApS, and that such prior agreements shall be of no further force and effect.

     
YORK, PA February 16, 2005
/s/ C. David Myers
C. David Myers
For YORK International
  Aarhus, DK February 16, 2005
/s/ Kim Buchwald
Kim Buchwald

 
   

12